                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
KEVIN CAMPBELL,

      Plaintiff,                                    Case No. 16-cv-12922
v.                                                  Hon. Matthew F. Leitman

DANIEL MACK et al.,

     Defendants.
_________________________________/

               ORDER GRANTING DEFENDANTS’ MOTION
                 TO STAY PENDING APPEAL (ECF #89)

      On September 12, 2018, this Court issued an Opinion and Order in which it

granted in part and denied in part Defendants’ motion for summary judgment. (See

Opinion and Order, ECF #85.) Defendant Daniel Mack has filed an interlocutory

appeal of that decision with the United States Court of Appeals for the Sixth Circuit.

(See Notice of Appeal, ECF #87.)

      Defendants now ask the Court to stay this action pending the resolution of

Mack’s appeal. (See Mot. to Stay, ECF #89.) Counsel for Plaintiff Kevin Campbell

has informed the Court that Campbell does not oppose Defendants’ request, and the

Court concludes that a stay is appropriate while Mack’s appeal is pending.

      Accordingly, IT IS HEREBY ORDERED that Defendants’ motion to stay

(ECF #89) is GRANTED and this action shall be STAYED until further order of
this Court. The parties are further directed to contact the Court’s case manager as

soon as the Sixth Circuit issues a ruling on Mack’s appeal.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: October 11, 2018


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on October 11, 2018, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764
